Citation Nr: 0114719	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-24 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
prostatitis and urethritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which determined that new and 
material evidence to reopen a claim for service connection 
for prostatitis and urethritis had not been submitted.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most consideration of his 
claim to reopen, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In his December 1999 request to reopen his claim, the veteran 
names a Dr. Walsh as a physician from whom he received care 
for his prostate disorder in 1970.  There is no indication 
that records of that treatment were sought.  The veteran also 
indicated that his current medical care provider was Dr. 
Crawford.  The record also fails to establish that records 
from that physician were sought.

The Board additionally notes that in a statement dated 
October 1999, the veteran states that when he returned from 
Vietnam, he saw Doctors Moore, Walsh, Pugh, and Galuszka.  No 
records from these practitioners were sought by the RO.  Of 
record is a January 1983 statement from Dr. Galuszka 
indicating that the veteran was seen in February 1970 for 
chronic urethritis and nonspecific urethritis, and had 
subsequently received intermittent treatment for chronic 
prostatitis.  The claims folder contains records of Dr. 
Galuszka's care dating only to 1972.  Those records were 
submitted by the veteran and received in March 2000.

In light of these circumstances, the Board has concluded that 
further development is required to comply with the VCAA.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
medical care providers who have treated 
or evaluated him for prostatitis and/or 
urethritis since his discharge from 
service.  Specifically, the RO should 
request more detailed information 
concerning the physicians noted above.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
identified records not already associated 
with the claims file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The RO should request the veteran to 
submit medical evidence, such as a statement 
from a physician, supporting his contention 
that chronic prostatitis and urethritis 
originated during his military service.

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA.

6.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
prostatitis and urethritis.

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate outcome 
warranted in this case.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


